


110 HR 3854 IH: Construction Quality Assurance Act of

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3854
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2007
			Mr. Kanjorski (for
			 himself, Mr. Moran of Virginia,
			 Mr. Gonzalez, and
			 Mrs. Maloney of New York) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To assure quality construction and prevent certain
		  abusive contracting practices by requiring each bidder for a Federal
		  construction contract to identify the subcontractors that the contractor
		  intends to use to perform the contract, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Construction Quality Assurance Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)In the
			 construction industry, specialty subcontractors now perform the majority of
			 construction work, in certain cases 100 percent of the work, under the
			 management of a prime contractor, making the subcontractors’ price and
			 performance the key determinant in the overall cost of construction projects,
			 including those performed for the Federal Government.
			(2)Detrimental
			 practices known as bid shopping and bid peddling
			 exist in the construction industry, including construction projects for the
			 Federal Government.
			(3)Bid
			 shopping occurs when a contractor, after award of a contract, contracts
			 with subcontractors at a price less than the quoted price of the subcontractor
			 upon which the contractor’s fixed bid price was based, in order to increase the
			 contractor’s profit on the project without any benefit to the entity for which
			 the contract is being performed.
			(4)Bid
			 peddling occurs when a subcontractor that is not selected for inclusion
			 in a contractor’s team seeks to induce the contractor, after award of the
			 contract, to substitute the subcontractor for another subcontractor whose bid
			 price was reflected in the successful bid of the contractor by offering to
			 reduce its price for performance of the specified work, suggesting that the
			 previous offer of the subcontractor was padded or incorrect.
			(5)Bid shopping and
			 bid peddling—
				(A)threaten the
			 integrity of the competitive bid system for construction that benefits the
			 Federal Government, the construction industry, and the economy of the United
			 States as a whole;
				(B)deprive taxpayers
			 of the benefits of full and open competition among prospective contractors and
			 subcontractors for the performance of Federal construction projects;
				(C)expose Federal
			 construction projects to the dangers of substandard performance, substitution
			 of lower quality materials, and other detrimental cost-cutting practices by an
			 unscrupulous substituted subcontractor; and
				(D)can be effectively
			 deterred in Federal construction by modifying the Federal Acquisition
			 Regulation to require bid listing, which is the practice of requiring each
			 offeror for a Federal construction contract to list the subcontractors whose
			 performance is reflected in the bid price, procedures for the substitution of
			 listed subcontractors for good cause, and other deterrents to abuse.
				3.Implementation
			 through the government-wide procurement regulations
			(a)Proposed
			 RevisionsProposed revisions to the Government-wide Federal
			 Acquisition Regulation to implement the provisions in this Act shall be
			 published not later than 120 days after the date of the enactment of this Act
			 and provide not less than 60 days for public comment.
			(b)Final
			 RegulationsFinal regulations shall be published not less than
			 180 days after the date of enactment of this Act and shall be effective on the
			 date that is 30 days after the date of publication.
			4.Requirements
			 regarding subcontractors for Federal contractors on construction
			 projects
			(a)Requirement To
			 List Subcontractors
				(1)In
			 general(A)Each solicitation by an
			 executive agency for the procurement of construction in an amount in excess of
			 $1,000,000 shall require each bidder to submit as part of its bid the name,
			 location of the place of business, and nature of the work of each subcontractor
			 with whom the bidder, if awarded the contract, will subcontract for work in an
			 amount in excess of $100,000 on the contract.
					(2)Requirements for
			 specific categories(A)Except as provided in
			 subparagraphs (B) and (C), the bidder shall list only one subcontractor for
			 each category of work as defined by the bidder in its bid or proposal.
					(B)A bidder may list multiple
			 subcontractors for a category of work if each such subcontractor is listed to
			 perform a discreet portion of the work within a category.
					(C)A bidder may list itself for any
			 portion of work under the contract, which shall be deemed a representation by
			 the bidder that it is fully qualified to perform that portion of the work
			 itself and that the bidder will perform that portion itself.
					(3)Result of
			 failure to list subcontractorsAn executive agency shall consider
			 any bidder that fails to list subcontractors in accordance with this Act and
			 the regulations promulgated pursuant to section 3 of this Act to be
			 non-responsible.
				(b)Procedures for
			 Substitution of a Listed Subcontractor
				(1)Consent and good
			 cause requiredNo contractor shall substitute a subcontractor in
			 place of the subcontractor listed in the original bid or proposal, except with
			 the consent of the contracting officer for good cause.
				(2)Examples of good
			 causeGood cause under paragraph (1) shall include the
			 following:
					(A)Failure of the
			 subcontractor to execute a written contract after a reasonable period if such
			 written contract, based upon the terms, conditions, plans, and specifications
			 of the contract and the terms of the subcontractor’s bid or proposal, is
			 presented to the subcontractor by the contractor.
					(B)Bankruptcy of the
			 subcontractor.
					(C)The death or
			 physical disability of the subcontractor, if the subcontractor is an
			 individual.
					(D)Dissolution of the
			 subcontractor, if the subcontractor is a corporation or partnership.
					(E)Failure of a
			 subcontractor to meet the surety bond requirements specified by the bidder as a
			 condition of the subcontractor to perform on the contract, if awarded to the
			 bidder.
					(F)The subcontractor
			 is ineligible to perform on the subcontract because the subcontractor is
			 suspended, debarred, or otherwise ineligible to perform.
					(G)A series of
			 failures by the subcontractor to perform in accordance with the specification,
			 terms, and conditions of its subcontract resulting in the withholding of
			 amounts requested by the subcontractor in accordance with section 3905 of title
			 31, United States Code, and the regulations implementing such section.
					(H)Failure of the
			 subcontractor to comply with a requirement of law applicable to the
			 subcontractor.
					(I)Failure or refusal
			 of the subcontractor to perform the subcontract.
					(3)Requests for
			 substitutionA request of a contractor for a substitution of a
			 listed subcontractor shall be submitted in writing to the contracting officer
			 and shall include the reasons for the request. The contractor shall provide a
			 copy of its request for substitution to the listed subcontractor by any means
			 that provides written third-party verification of delivery to the last known
			 address of the subcontractor. A subcontractor who has been so notified shall
			 have five working days within which to submit written objections to the
			 substitution to the contracting officer. Failure to file such written
			 objections shall constitute the consent of the listed subcontractor to the
			 substitution.
				(c)Limitation on
			 Assignment, Transfer, or Substitution
				(1)Limitation on
			 assignment or transferNo contractor shall permit any subcontract
			 to be voluntarily assigned or transferred or to be performed by any entity
			 other than the subcontractor listed in the bid or proposal without the consent
			 of the contracting officer. Consent of the contracting officer to a contractor
			 for a substitution shall—
					(A)be promptly made
			 in writing; and
					(B)be included in the
			 contract file.
					(2)Limitation on
			 substitutionNo contractor that listed itself for a portion of
			 the work under the contract shall subcontract any portion of the work for which
			 it listed itself, unless authorized by the contracting officer to substitute
			 one or more subcontractors to perform such work.
				(d)Imposition of
			 Liquidated Damages
				(1)In
			 general(A)A
			 contractor shall be subject to payment of liquidated damages if, without
			 obtaining the approval of the contracting officer, the contractor—
						(i)replaces a listed subcontractor for
			 a contract with an executive agency; or
						(ii)awards a subcontract to a
			 subcontractor to perform work which the contractor had identified as work to be
			 performed directly by the contractor.
						(B)A subcontractor shall also be subject
			 to the payment of liquidated damages if the subcontractor is determined to have
			 knowingly participated in the failure of the contractor to comply with the
			 regulatory provisions relating to the substitution of a listed
			 subcontractor.
					(2)Amount of
			 damages to be imposedThe amount of liquidated damages imposed
			 under this subsection shall be equal to the greater of—
					(A)10 percent of the
			 amount of the bid by the listed subcontractor;
					(B)the difference
			 between the amount of the bid by the listed subcontractor and the amount of the
			 bid by the substituted subcontractor; or
					(C)the difference
			 between the amount of the bid by a substituted subcontractor and the dollar
			 value specified by the contractor for the work for which the contractor had
			 listed for its own performance.
					(e)Grounds for
			 Suspension or DebarmentThe imposition of liquidated damages on a
			 contractor or subcontractor for failure to comply with the procedures for the
			 substitution of subcontractors on 2 contracts within a 3-year period shall be
			 deemed to be adequate evidence of the commission of an offense indicating a
			 lack of business integrity or business honesty that seriously and directly
			 affects the present responsibility of a Government contractor within the
			 meaning of part 9.4 of the Federal Acquisition Regulation (Debarment,
			 Suspension, and Eligibility) (49 CFR 9.4).
			(f)Modification of
			 Federal Acquisition RegulationThe Administrator for Federal
			 Procurement Policy shall ensure that the Federal Acquisition Regulation is
			 modified, in accordance with section 25 of the Office of Federal Procurement
			 Policy Act (41 U.S.C. 421), to carry out the requirements of this Act.
			5.DefinitionsIn this Act—
			(1)the term
			 contractor means an entity that contracts with an executive agency
			 for the procurement of construction in an amount in excess of $1,000,000;
			 and
			(2)the term
			 subcontract means an entity that subcontracts with such a
			 contractor in an amount in excess of $100,000 for work on a construction
			 contract with an executive agency in an amount in excess of $1,000,000.
			
